        Case 2:19-cr-00268-GEKP Document 82 Filed 05/06/20 Page 1 of 11



                     IN THE UNITED STATES DISTRICT COURT
                  FOR THE EASTERN DISTRICT OF PENNSYLVANIA


UNITED STATES OF AMERICA                                    CRIMINAL ACTION

       v.

MARK WAYNE RAMSEY                                           No.19-268


                                     MEMORANDUM
.PRATTER,   l                                                                       MAY4,2020

       Following an interview with two FBI special agents at his home, Mark Ramsey turned over

his laptop and cell phone and signed a consent to search form for both devices. Early the next

morning, he called one of the agents to revoke his consent to search the laptop. The agents stopped

the imaging of the laptop's hard drive but retained the laptop for six hours until a search warrant

was obtained.

       Mr. Ramsey moves to suppress any evidence found on his laptop and cell phone. He claims

that any consent given was involuntary and the post-revocation warrantless continued seizure of

his laptop violated his rights under the Fourth Amendment. The Government opposes, arguing

that Mr. Ramsey's consent was voluntary and any subsequent warrantless seizure of his laptop was

done with probable cause to prevent the destruction of evidence and was reasonable under the

totality of the circumstances.

       Following an evidentiary hearing that permitted the Court's assessment of the witnesses'

credibility and the inherent plausibility of the events in question and oral argument, and upon

review of the briefing and applicable case law, the Court denies Mr. Ramsey's motion to suppress.




                                                 1
        Case 2:19-cr-00268-GEKP Document 82 Filed 05/06/20 Page 2 of 11



                                         FINDINGS OF FACT 1

       In the afternoon of Monday, July 11, 2016, FBI Special Agents Patrick Duffy and Patricia

Curran arrived at Mr. Ramsey's apartment at 3737 Chestnut Street in Philadelphia. After making

contact with Mr. Ramsey at his front door and identifying themselves as FBI agents, the agents

asked Mr. Ramsey if they could speak with him. Mr. Ramsey agreed, at which point the agents

and Mr. Ramsey moved to conduct an interview a common area of the apartment complex chosen

by Mr. Ramsey.

       The interview lasted for at least 30 minutes but not more than two hours. During that time,

the agents questioned Mr. Ramsey in connection with an investigation they were conducting

concerning Mychal Kendricks relating to mail fraud, wire fraud, and securities fraud. Having

received information from a confidential informant that Mr. Ramsey may have been

communicating with or about Mr. Kendricks through text messages and phone calls, the agents

asked Mr. Ramsey whether they could see any electronic devices he had. Mr. Ramsey agreed and

left the common area to retrieve his laptop and cell phone from his apartment.

       Upon Mr. Ramsey's return to the common area, the agents asked Mr. Ramsey for his

consent to search his devices. They provided Mr. Ramsey with two consent to search forms, one

for the laptop and one for the cell phone, and asked for his consent in writing. The agents did not

tell Mr. Ramsey that he could refuse their request. Mr. Ramsey signed both forms and provided

the agents with the password to his computer. The agents informed Mr. Ramsey that the devices

would be taken to be processed and returned as soon as possible. The interview concluded and

Agent Duffy took possession of the devices.




       The Court finds the follo.¾ing facts based on evidence presented at the evidentiary hearing.


                                                   2
        Case 2:19-cr-00268-GEKP Document 82 Filed 05/06/20 Page 3 of 11



       At 6:45 AM the next day, Agent Duffy delivered Mr. Ramsey's devices to the Philadelphia

Regional Computer Forensics Laboratory so that the hard drives could be copied, or "imaged." 2

At 7:30 AM, Mr. Ramsey called Agent Duffy and revoked his consent to search the laptop, asking

that it be returned as soon as possible for work purposes. Agent Duffy called the laboratory and

had the lab immediately cease the imaging of Mr. Ramsey's laptop.

       Agent Duffy then called Agent Curran to inform her that Mr. Ramsey had revoked his

consent to search the laptop, at which point Agent Curran prepared an application for a search

warrant. United States Magistrate Judge David Strawbridge issued a search warrant for the laptop,

and Agent Duffy served a copy of the warrant on Mr. Ramsey at 1:35 PM that day. Mr. Ramsey's

laptop was returned at 6:45 PM, 12 hours after it was delivered to the lab, after the imaging was

complete. Slightly more than 24 hours had passed since the agents had met with Mr. Ramsey.

                                            DISCUSSION

       The Fourth Amendment of the United States Constitution prohibits unreasonable searches

and seizures. U.S. CONST. amend. IV. The touchstone of Fourth Amendment analysis is "the

reasonableness in all the circumstances of the particular governmental invasion of a citizen's

personal security." Pennsylvania v. Mimms, 434 U.S. 106, 108-09 (1977) (quoting Terry v. Ohio,

392 U.S. 1, 19 (1968)). Reasonableness depends "on a balance between the public interest and the

individual's right to personal security free from arbitrary interference by law officers." Id. at 109

(quoting United States v. Brignoni-Ponce, 422 U.S. 873, 878 (1975)). If "the search or seizure

was conducted without a warrant, the burden shifts to the government to show that the search or




2
        Agent Duffy was unable to deliver the devices to the laboratory the same day as the interview
because it was located approximately 45 minutes away from the interview location and would have been
closed by the time he would have arrived.


                                                 3
        Case 2:19-cr-00268-GEKP Document 82 Filed 05/06/20 Page 4 of 11



seizure was reasonable." United States v. Johnson, 63 F .3d 242, 245 (3d Cir. 1995) (citing United

States v. McKneely, 6 F.3d 1447, 1453 (10th Cir. 1993)).

       "It is ... well settled that one of the specifically established exceptions to the requirements

of both a warrant and probable cause is a search that is conducted pursuant to consent." United

States v. Price, 558 F.3d 270, 277 (3d Cir. 2009) (alteration in original) (quoting Schneckloth v.

Bustamonte, 412 U.S. 218,219 (1973)). The burden of proving that the consent was "freely and

voluntary given" rests with the Government. Id (quoting Bumper v. North Carolina, 391 U.S.

543, 548 (1968)). Voluntariness is determined by the totality of the circumstances, but "[f]actors

to consider include: the age, education, and intelligence of the subject; whether the subject was

advised of his or her constitutional rights; the length of the encounter; the repetition or duration of

the questioning; and the use of physical punishment," as well as "the setting in which the consent

was obtained and the parties' verbal and non-verbal actions." Id at 278 (citations omitted). "[T]he

Government is not 'required to advise the defendant of his right to refuse consent before eliciting

his consent."' Id. at 279 (quoting United States v. Kim, 27 F.3d 947, 955 (3d Cir. 1994)).

       However, "a seizure lawful at its inception can nevertheless violate the Fourth Amendment

because its manner of execution unreasonably infringes possessory interests protected by the

Fourth Amendment's prohibition on 'unreasonable seizures "' United States v. Jacobsen, 466 US

109, 124 (1984). In analyzing the reasonableness of the Government's conduct, the Court "must

balance the nature and quality of the intrusion on the individual's .Fourth Amendment interests

against the importance of the governmental interests alleged to justify the intrusion." Id. at 125

(quoting United States v. Place, 462 U.S. 696, 703 (1983)).

       Finally, a warrantless seizure may not violate the Fourth Amendment where law

enforcement has probable cause and certain exigent circumstances exist, such as preventing the




                                                  4
        Case 2:19-cr-00268-GEKP Document 82 Filed 05/06/20 Page 5 of 11



destruction of evidence. See United States v. Smith, 919 F .3d 1, 14 (1st Cir.), cert. denied, 140

S. Ct. 203 (2019) {finding law enforcement officer's representation that officers could detain

suspect's computer based on his admission that it contained child pornography accurate because

"[i]t is well established that the threat of destruction of evidence is an exigent circumstance that

permits law enforcement to conduct a warrantless seizure of property" and there was a "possibility

that [the suspect] would seek to wipe the child pornography from his computer and hard drives in

the agents' absence"); United States v. Henry, 827 F.3d 16, 28 (1st Cir. 2016) ("It thus appears

that the officers did exactly what the Supreme Court suggested they do: seize the phones to prevent

destruction of evidence but obtain a warrant before searching the phones.").

        Here, Mr. Ramsey claims that Agents Curran and Duffy seized his laptop and cell phone

without his consent because the consent he provided was involuntary and the forms he signed only

authorized a search, not a seizure. He also asserts that any consent given for the laptop was

unquestionably revoked when he called early the next day and he asked for it to be returned

immediately, but the agents unconstitutionally kept it for approximately six hours without a

warrant. The Government responds that Mr. Ramsey's consent was voluntarily given, and after

he revoked his consent for the laptop, the Government's continued seizure was nonetheless

constitutional because it was supported by probable cause and exigent circumstances, and a

warrant was obtained in a reasonable amount of time.

   I.      Whether Mr. Ramsey Voluntarily Consented

        Mr. Ramsey argues his consent was involuntary because he provided his laptop and cell

phone in response to a "claim of lawful authority" and was" simpl[y] acquiescenc[ing] to what any

reasonable person would have perceived, under the circumstances." Mot. to Suppress 2-3 (quoting

United States v. Weidul, 325 F.3d 50, 54 {1st Cir. 2003)). He alleges that Agent Curran's demeanor




                                                 5
        Case 2:19-cr-00268-GEKP Document 82 Filed 05/06/20 Page 6 of 11



during the interview was stem, blunt, and aggressive, and the agents directed him to retrieve his

devices and told him where to sign the consent forms. Mr. Ramsey claims that he did not read the

consent forms, he did not know he could refuse to sign them, and he only signed where the agents

directed. Mr. Ramsey also argues that the consent forms he signed only provided consent to

search, not seize, his devices.

        The Government responds that the totality of the circumstances support finding that Mr.

Ramsey's consent was voluntary. The Government argues that Mr. Ramsey was an adult without

any alleged intellectual disabilities, only two agents were present, there was no physical

intimidation or punishment, he was questioned in the public area at his apartment complex, he was

not in custody and was free to leave at any time, he left the common area and retrieved the devices

himself, and he signed consent to search forms acknowledging that his consent was freely given.

The Government also argues that although the agents did not advise Mr. Ramsey of his right to

refuse consent can be considered in determining whether his consent was voluntarily given, this in

and of itself does not render his consent involuntary.

        The Court finds that the Government has met its burden to prove that Mr. Ramsey

voluntarily consented. Although the agents did not inform Mr. Ramsey that he could refuse to

give his consent, which cuts against a finding of voluntariness, both consent to search forms

included the following straightforward statement: "I have been advised of my right to refuse to

consent to this search, and I give permission for this search, freely and voluntarily, and not as the

result of threats or promises of any kind." Mot. to Suppress Ex. A. This statement was sufficient

to at least put Mr. Ramsey on notice of his right to refuse.3 See, e.g., United States v. Aker, No.


3
        Mr. Ramsey alleges that he did not read the consent to search forms because Agent Curran was
blunt and aggressive and he simply signed where she pointed on the forms. None of these facts leads the
Court to conclude that Mr. Ramsey was in a position where he could not read the fonns if he chose to do
so. And even if Mr. Ramsey did not read the forms, the Court's conclusion remains unchanged because


                                                  6
         Case 2:19-cr-00268-GEKP Document 82 Filed 05/06/20 Page 7 of 11



16-00206, 2018 WL 501001, at *8 (M.D. Pa. Jan. 22, 2018) (finding that warning on consent form

stating, "I have been told that I do not have to give my consent. I have the right to refuse this

request, and that the police may not be able to conduct this search without a search warrant unless

I give my consent" was "sufficient to notice Defendants of their right to refuse and weighs heavily

in favor of finding that the consent was voluntary") (citation omitted).

        Even if Mr. Ramsey was not informed of his right to refuse consent, the relevant factors of

this interaction between the agents and Mr. Ramsey lead the Court to conclude that his consent

was voluntarily given.      Although Agent Curran's demeanor may well have been stern and

aggressive, the totality of the circumstances demonstrates a non-coercive environment: Agent

Curran and Agent Duffy were the only law ~nforcement agents present, the interview took place

in a public area at Mr. Ramsey's own apartment complex and he had chosen where in the complex

the interview would take place, he was never under arrest and was free to leave at any time, he was

not subject to any physical force or intimidation, he was not told that he must consent to the search,

and he signed two separate forms that were each titled in large letters "CONSENT TO SEARCH

COMPUTER[S]." Under these facts, and recognizing that there is no support for the notion that

a law enforcement officer ought to be jovial or even friendly in order to be within her or his proper

scope of duties, the Government has met its burden to prove that Mr. Ramsey's consent was

voluntary. See, e.g., United States v. Vaghari, 500 F. App'x 139, 149 (3d Cir. 2012) (finding

consent voluntary where the suspect was "forthcoming throughout their meeting," he "was never

arrested, handcuffed, or even touched, and the agents neither threatened nor promised anything to

him," and "the encounter took place during daylight hours on [his] own property ... suggesti[ng]

a low-key, non-coercive atmosphere").


''the Government is not 'required to advise the defendant of his right to refuse consent before eliciting his
consent."' Price, 558 F.3d at 279 (quoting Kim, 27 F.3d at 955).


                                                     7
         Case 2:19-cr-00268-GEKP Document 82 Filed 05/06/20 Page 8 of 11



         The Court also finds that Mr. Ramsey's contention that any consent he gave, involuntary

or otheiwise, was only to search the devices and not to seize them lacks merit. Although the forms

Mr. Ramsey signed were labeled "Consent to Search," the forms also included language that Mr.

Ramsey "own[ed], possess[ed], control[led], and/or ha[d] access to" the devices, and that he

"authorize[d] those Agents to take any evidence discovered during this search, together with the

medium in/on which it is store, and any associated data, hardware, software and computer

peripherals." Mot. to Suppress Ex. A. As a matter of common understanding, the word and

concept of "take" certainly is compatible with the word and concept of"seizure." Furthermore,

the agents explicitly informed Mr. Ramsey that to conduct a search of his devices, they would need

to take the devices to another location. Upon learning that information, Mr. Ramsey did not

attempt to withhold consent or withdraw any consent already given. Although he noted that he

would need his devices back as soon as possible, he freely gave them to the agents for them to take

and search.

   II.        Whether the Post-Revocation Seizure was Unconstitutional

         Mr. Ramsey argues that the agents should have returned his laptop immediately after he

revoked his consent to search it. He claims that their failure to do so constituted a warrantless

seizure of his laptop, which "is the digital equivalent of its owner's home, capable of holding a

universe of private information." United States v. Mitchell, 565 F.3d 1347, 1352 (11th Cir. 2009)

(citing State v. Rupnick, 125 P.3d 541, 552 (Kan. 2005)). Arguing that no exigent circumstances

existed to justify such a seizure, he asks the Court to find the seizure unconstitutional and suppress

any resulting evidence.

         The Government responds that the agents had probable cause to seize the laptop because,

during the July 11, 2016 interview at his apartment, Mr. Ramsey admitted that he made trades on




                                                  8
        Case 2:19-cr-00268-GEKP Document 82 Filed 05/06/20 Page 9 of 11



Mr. Kendricks' behalf, that he communicated with the source of the insider information over text

messages and FaceTime to discuss Kendricks' trades, and that those text messages were backed

up on his laptop. Because Magistrate Judge Strawbridge found this information sufficient to

establish the probable cause necessary to issue a search warrant, the Government contends it

logically follows that the Government also had probable cause to seize the laptop. 4 See United

States v. Respress, 9 F.3d 483, 486~87 (6th Cir. 1993) ("If there was probable cause to search the

suitcase, there was ipso facto probable cause to seize the suitcase."). The Government also argues

that exigent circumstances required seizing the laptop until a warrant could be obtained because,

had the FBI returned it, Mr. Ramsey would have had the opportunity to destroy any evidence of




4
         The Court notes that Mr. Ramsey raises a separate argument that the search warrant was invalid
because it relied on an intentional or reckless false statement. He claims that his alleged statement that text
messages were backed up on his laptop was the only fact in Agent Curran's affidavit in support of the
search warrant that could support a finding of probable cause. He argues, however, that this same alleged
statement regarding the text messages was not included in the agents' rough notes or the formal 302 of his
interview, making its presence in Agent Curran's affidavit of probable cause problematic. Mr. Ramsey
also notes that the text messages found on his computer were not in fact "backed up" from his phone but
came from an iMessage database that contemporaneously S)nced his messages across his devices. He
argues that this fact makes it highly unlikely he would have made a statement that his teJ>.1: messages were
"backed up."
         Mr. Ramsey's arguments are unavailing. The agents' rough notes and the 302 are summaries of
Mr. Ramsey's interview. They are neither recorded statements nor word-for-word transcripts. That Mr.
Ramsey's statement regarding the text messages being backed up was omitted from the summary
documents does not suggest that the statement was false when included in the affidavit of probable cause.
         Furthermore, Mr. Ramsey's strict interpretation of the term "backed up" is mere semantics. Mr.
Ramsey's text messages from his cell phone were synced to his laptop. A person could reasonably describe
the process that synced the devices as a "back up" even if that is not the exact technical terminology for
how the text messages appeared on both devices simultaneously. Certainly people and tech companies as
well employ a host of different terms, words, icons, and the like to describe functions. No one word or
phrase can precisely control a matter such as this. Rather, the overall events are more instructive.
         In addition to asking the Court to suppress the evidence from his devices, Mr. Ramsey also relies
on these arguments to ask the Court for a hearing under Franks v. Delaware, 438 U.S. 154 (1978). To be
                                                          •
entitled to a Franks hearing, Mr. Ramsey must "make a substantial preliminary showing that a false
statement knowingly and intentionally, or with reckless disregard for the truth, was included by the affiant
in the warrant affidavit, and [] the allegedly false statement [was] necessary to the finding of probable
cause." franks, 438 U.S. at 155-56. For the reasons just stated, Mr. Ramsey has failed to make such a
showing, and his request for a Franks hearing is denied.


                                                      9
       Case 2:19-cr-00268-GEKP Document 82 Filed 05/06/20 Page 10 of 11



insider trading. Noting the seizure only lasted for six hours until the warrant was issued, the

Government asserts that the seizure was reasonable.

       The Government's seizure of the laptop after Mr. Ramsey revoked his consent was

constitutional. In United States v. Laist, 702 F.3d 608 (11th Cir. 2012), the Government seized

the defendant's laptop after obtaining his consent to search the device. The defendant revoked his

consent a week later, at which point the FBI began preparing a warrant affidavit and application.

The Government kept the laptop for 25 days until it obtained a warrant and could search the laptop

and hard drives. In holding that the 25-day delay was not unreasonable, the Eleventh Circuit Court

of Appeals explained that the defendant had "a significant possessory interest in his computer and

his hard drives," but (1) that possessory interest was diminished and the Government's "legitimate

interest in maintaining custody of the computer" was increased when the defendant "admitted to

the presence of illicit images on the computer," and (2) the Government diligently obtained a

warrant by starting the process the same day it received the notice that the defendant had revoked

consent. Laist, 102 F.3d at 616-17 (citations omitted).

       Here, Mr. Ramsey acknowledged that he had downloaded a spreadsheet of Mr. Kendricks'

trades, that he was suspicious that the trades Mr. Kendricks engaged in were connected to insider

trading, and that text messages discussing the Kendricks trades were on his laptop.           The

Government also applied for a search warrant immediately after Mr. Ramsey revoked his consent,

and the Government then held the laptop for only six hours. Furthermore, the fact that Mr. Ramsey

knew at the time that he revoked consent that the Government wanted to search the laptop for

evidence greatly increased the risk that he would attempt to remove any such evidence from the

laptop had it been returned before a search could be completed. For all of these reasons, the Court




                                                10
       Case 2:19-cr-00268-GEKP Document 82 Filed 05/06/20 Page 11 of 11



finds that the Government's six-hour seizure of the laptop was supported by probable cause and

was reasonable under the totality of the circumstances.

                                          CONCLUSION

       For the foregoing reasons, the Court denies Mr. Ramsey's motion to suppress.        An

appropriate order follows.




                                                     UNITED STATES DISTRICT JUDGE




                                                11


                                                                           ------~---
